Citation Nr: 0307352	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1945.  He died in May 1999; the appellant is his widow.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
in which the RO denied entitlement to service connection for 
the cause of the veteran's death, and to Dependents' 
Educational Assistance benefits.  The appellant filed a 
notice of disagreement in September 1999 and a statement of 
the case (SOC) was issued in October 1999.  The appellant 
submitted a substantive appeal in November 1999.  

The appellant testified at two hearings on appeal:  in July 
2000, before an RO hearing officer, and in July 2001, before 
the undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.  

In October 2001, the Board remanded the issues on appeal to 
the RO for development and readjudication.  Per the Board's 
instruction, the RO obtained additional evidence but 
continued the denial of the claim (see November 2002 
supplemental SOC).  Hence, the matter has been returned to 
the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.  

2.  During the veteran's lifetime, service connection was 
established for anxiety disorder and prolapsed hemorrhoids, 
each evaluated as 50 percent disabling.

3.  The veteran died on June [redacted]
, 1998; his death certificate 
indicates that the immediate causes of death were 
cardiopulmonary arrest, gram-positive cocci bacteremia, 
urinary tract infection, with an underlying cause of primary 
B cell central nervous system lymphoma.
 
4.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.311, 3.312 (2002). 

2.  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. §§ 1310, 3501 (West 2002); 38 
C.F.R. § 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

As evidenced by the October 1999 statement of the case, the 
October 2001 Board remand, and the November 2002 supplemental 
SOC, the appellant and her representative have been furnished 
the pertinent laws and regulations governing the appellant's 
claims and the reasons for the denial of the claims.  In 
addition, the June 2002 RO letter specifically listed the 
evidence necessary to establish entitlement for service-
connected death benefits.  The appellant signed a July 2002 
statement indicating that she understood the evidence needed 
to support her claim.  Hence, the Board finds that the 
veteran and representative have been given notice of the 
information and evidence needed to substantiate the claims 
(and, as evidenced, for example, by the June 2002 RO letter 
soliciting information and/or evidence), have been afforded 
opportunities to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
During the July 2000 RO hearing, the local hearing officer 
explained that the RO would obtain private treatment records 
from Dr. Haynes, upon the appellant's authorization, and VA 
medical records from the Shreveport VAMC.  The October 2001 
Board remand informed the appellant that the RO was required 
to search for the veteran' original claims file and obtain a 
VA medical opinion if deemed necessary to make a decision on 
the claim.  The June 2002 RO letter notified the appellant 
that VA would assist in obtaining evidence such as medical 
records, employment records, or records from other agencies, 
upon her indication that there was additional supportive 
evidence related to her claims.  Notably, the appellant 
signed a July 2002 statement indicating that she understood 
the evidence VA would attempt to obtain, the evidence VA 
previously obtained pertaining to her claims, and the 
evidence she needed to furnish in connection with her claims.  

The Board also finds that all necessary development has been 
accomplished.  The RO obtained pertinent treatment records 
from the VA Medical Center in Shreveport, Louisiana, the 
veteran's only source of post-service VA medical treatment, 
according to the appellant.  Furthermore, the RO made 
reasonable efforts to obtain relevant records from D. Haynes, 
M.D.  During the July 2000 RO hearing, the local hearing 
officer explained that the RO would obtain private treatment 
records from Dr. Haynes, upon the appellant's authorization.  
In October 2000, the RO issued a request for records from Dr. 
Haynes; no response was received.  The matter was raised 
again by Board remand in October 2001.  In July 2001, the 
appellant responded to the October 2001 Board remand 
inquiring as to a more detailed medical opinion from Dr. 
Haynes.  In her July 2001 statement, the appellant indicated 
that she enclosed the last communication received from Dr. 
Haynes regarding the deceased veteran.  In a July 2002 
statement, the appellant specifically noted that she was not 
aware of any additional source of evidence relevant to the 
claim other than that which VA would attempt to obtain and/or 
which was previously identified.  Significantly, neither the 
appellant nor her representative asserts, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims on appeal 
that has not been obtained.  

Regarding the veteran's service medical records, the Board 
notes that the RO's search for the missing records was first 
documented in February 1992, when it was determined that the 
veteran's original claims file was lost and the claims file 
was rebuilt.  The appellant and her representative were 
adequately apprised of the missing file, as is indicated by 
the appellant's own statements of record.  The Board remand 
notified the appellant that the RO was required to conduct an 
additional, exhaustive search.  A statement from the service 
department received in August 2002 indicated that, following 
an extensive search, no records could be located.  The 
November 2002 supplemental SOC specifically informed the 
appellant of the results of the renewed search.  The Board 
finds the RO's development efforts are sufficient to fulfill 
the requirements of the VCAA.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.


I.  Factual Background

In February 1992, the RO rebuilt the veteran's claims file.  
The RO recovered prior Board and RO decisions indicating that 
the veteran was previously service connected for prolapsed, 
ulcerated, hemorrhoids, and anxiety.  However, no service 
medical records were recovered.

In October 1992, the RO obtained treatment records from 
Shreveport VAMC spanning July 1991 and September 1992.  The 
veteran was treated for hypertension in March 1992.

In April 1999, the veteran was discharged from the Shreveport 
VAMC to the Irving Place Rehabilitation and Nursing Center 
for one month.  Later, on May [redacted]
, 1999, the veteran died at 
the Shreveport VAMC.  The causes of the veteran's death 
listed on the death certificate were cardiopulmonary arrest, 
gram positive cocci bactericidal, urinary tract infection, 
and primary B cell central nervous system lymphoma.  
According to the death certificate, no autopsy was performed.  

In June 1999, the appellant submitted her claim for DIC 
benefits, contending that the veteran's death was due to 
service.  She identified the Shreveport VAMC as a source of 
relevant medical evidence.  In an attached statement, the 
appellant contended that the veteran's nervous condition 
caused the veteran's illnesses.  

During a July 2000 hearing before an RO hearing officer, the 
appellant testified that she felt her husband's death was 
related to his nervous condition.  She submitted a letter 
from the veteran's private physician, D. Haynes, M.D.  Dr. 
Haynes opined that much of the veteran's illnesses, such as 
peptic ulcer disease, headache, and nervous disorder, were 
associated with the veteran's military service.  He added 
that, in his opinion, the veteran's anxiety disorder 
contributed to the stroke and heart failure that ultimately 
factored into the veteran's death in May 1999.  

In August 2000, the RO requested complete VA treatment 
records from Shreveport VAMC, dated from January 2000.  The 
records show that the veteran was admitted in April 1999 for 
treatment of lymphoma.  A medical history of hypertension, 
degenerative joint disease, and a 1998 cerebrovascular 
accident (actually, the neurological result of a tumor) was 
recorded.  The hospital summary reflecting the terminal 
period in May 1999 reported hospitalization for a fever and 
chills.  The summary noted a history of central nervous 
system (CNS) B cell lymphoma, degenerative joint disease, and 
hypertension.  The veteran's medical history also included 
resection of a CNS lesion, leaving the veteran in a semi-
vegetative state, and radiation therapy.  During his hospital 
course, the veteran was noted to have gram-positive cocci in 
his blood cultures and Doppler ultrasound revealed right-
sided deep vein thrombosis.  

In July 2001, the appellant responded to the October 2001 
Board remand requesting a detailed medical opinion from Dr. 
Haynes.  In her statement, the appellant indicated that she 
enclosed the last communication received from Dr. Haynes 
regarding the deceased veteran.  In a July 2001 letter, Dr. 
Haynes opined that the veteran's anxiety disorder contributed 
to stroke and heart failure, and that the veteran's death was 
caused by military service.  

In April 2002, the claims file was submitted to a VA 
physician to determine whether the veteran's death was at 
least as likely as not related to service-connected 
conditions of neurosis, generalized anxiety disorder, and 
prolapse of the rectum.  The VA physician indicated that he 
had viewed the claims file, to include the letter from Dr. 
Haynes.  The VA physician indicated that the veteran's 
problems began in October 1998, while treated at the 
Shreveport VAMC.  The veteran presented a subacute infarction 
in the distribution of the anterior and middle cerebral 
arteries.  Following magnetic resonance imaging (MRI), 
multiple scattered brain lesions were discovered.  In April 
1999, a computed tomography (CT) scan at LSU Medical Center 
revealed an increase in the size of a parietal mass observed 
in October 1998, which was felt to cause symptoms of 
headache, left-side hemiparesis, and slurred speech.  The 
veteran returned to Shreveport VAMC in April 1999, following 
resection of the right parietal tumor.  The veteran became 
semivegetative.  The pathology had been found to be 
consistent with B cell lymphoma.  The VA physician reiterated 
the hospital summary report documenting the terminal period.  
The VA physician took Dr. Haynes' letter into consideration, 
and found remarkable that Dr. Haynes' letter (1) did not 
comment upon the veteran's immediate cause of death, (2) did 
not explain how he correlated the veteran's anxiety disorder 
with his immediate cause of death, and (3) did not explain 
how the veteran's anxiety disorder or hemorrhoid contributed 
to the his death.  The VA physician concluded, based on the 
medical evidence, that there was no correlation between the 
veteran's death and the veteran's neurosis, generalized 
anxiety disorder, or hemorrhoid disorder (prolapse of the 
rectum).  He indicated that the veteran's decline in mental 
status and cognitive ability was primarily due to the effects 
of multiple brain tumors.  In addition, sepsis or bacteremia 
caused by antibiotic resistant Staph and E.coli would cause 
delirium or clouding of consciousness.  The VA physician 
concluded that the veteran's death was a direct result of the 
infection and a primary B cell CNS disorder.  

In July 2002, the RO obtained Shreveport VAMC records 
spanning from 1966 to 1987.  The records indicate, in 
pertinent part, that the veteran was evaluated for 
gastrointestinal complaints in February 1966.  According to 
the hospital summary, the veteran provided a history of 
having generalized headaches diagnosed as being due to his 
nerves.  

II.  Analysis

A.  Cause of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

After careful review of the evidence of record in light of 
the above-referenced criteria, the Board finds that the 
criteria for service connection for the cause of the 
veteran's death have not been met.

As noted above, the veteran died on May [redacted]
, 1999. The death 
certificate reflects that the immediate causes of death of 
cardiopulmonary arrest, gram-positive cocci bacteremia, 
urinary tract infection, with an underlying cause of primary 
B cell central nervous system lymphoma.  In addition, at the 
time of the veteran's death, service connection was in effect 
for anxiety disorder, evaluated as 50 percent disabling; and 
prolapsed hemorrhoids, evaluated as 50 percent disabling, 
with a combined evaluation of 80 percent.  

The record does not reflect, and the appellant does not 
contend, that any of the immediate causes of death were 
directly related to service.  Rather, she maintains that the 
veteran's service-connected anxiety disorder contributed 
materially and significantly to his cardiopulmonary arrest, 
and ultimately to his death.  However, the Board finds that 
there is persuasive evidence to establish that either of the 
veteran's service-connected disabilities either caused or 
contributed substantially or materially to cause the 
veteran's death.  The only medical evidence that purports to 
link the veteran's service-connected disabilities to his 
death is the opinion by Dr. Haynes, to the effect that the 
veteran's anxiety disorder contributed to stroke and heart 
failure, and that the veteran's death was caused by military 
service.  However, as pointed out by the April 2002 
physician, Dr. Haynes did not provide any rationale for his 
conclusions, to include an explanation as to how the service-
connected disabilities resulted in the veteran's death.  

In contrast to Dr. Haynes' opinion, the April 2002 VA medical 
opinion that specifically rules out a relationship between 
either of the veteran's service-connected disabilities and 
service, is based upon a review of the record, and is 
supported by specific reasons and bases, to include reference 
to medical evidence in the claims file.  Thus, the Board 
finds that the April 2002 VA medical opinion is the more 
persuasive medical evidence on the question of medical nexus.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board notes that, during the July 2001 Board hearing, the 
veteran's representative pointed out that a September 1987 
informal hearing presentation refers to a VA psychiatrist's 
opinion linking chronic peptic ulcer syndrome to the 
veteran's service-connected psychiatric disorder.  However, 
even if the Board were to presume that such evidence, in 
fact, did exist, such does not in any way support a medical 
nexus between the veteran's death and a service-connected 
disability.    

The Board also has considered the appellant's assertions in 
adjudicating this claim. The Board neither doubts that the 
veteran's service-connected anxiety disorder may have 
resulted in some physical complaints, nor the sincerity of 
the appellant's beliefs that the veteran's service-connected 
psychiatric condition contributed to his death.  However, as 
a layperson without the appropriate medical training and 
experience, the appellant simply is not competent to provide 
a probative opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt-doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

B.  Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted above, the veteran died, after his discharge from 
service, of nonservice-connected conditions, and, as 
indicated above, service connection has not been established 
for the cause of the veteran's death.  Although the veteran 
did establish service connection for both anxiety disorder 
and prolapsed hemorrhoids during his lifetime, the veteran 
did not have a total disability that was permanent in nature 
resulting from either service-connected disability at the 
time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is denied. 




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

